

RELEASE, NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT


This Release, Non-Competition, Non-Solicitation and Confidentiality Agreement
(the “Agreement”) is entered into by and between PulteGroup, Inc., a Michigan
Corporation (the “Company”), and Stephen Schlageter (“You”) this 8th day of May,
2020. The term “Company” means and includes PulteGroup, Inc., its successors,
assigns, parents, subsidiaries, divisions and/or affiliates (whether
incorporated or unincorporated), all of its related entities, and all of the
past and present directors, officers, trustees, agents and employees of each.


1.
Termination Date: Your employment will terminate on May 8, 2020.



2.
Severance Benefits Pursuant to the PulteGroup, Inc. Executive Severance Policy
(the “Severance Policy”) and other Severance Benefits: Subject to Your execution
and non-revocation of this Agreement and Your compliance with this Agreement,
the Company will pay You the following, less applicable deductions for taxes and
as otherwise required by law and/or authorized by You:



A.
Severance Pay:

Your Severance Pay will be $1,343,432 which shall be payable within 60 days of
the Termination Date. Your Severance Pay equals the sum of the following:


i. $1,000,000 which is 24 months of pay, plus
ii. $312,000 as additional consideration for restrictive covenants relating to
Non-Competition, Non-Solicitation and Confidentiality, plus
iii. $31,432 which is the amount of COBRA allowance for which You are eligible
in accordance with the terms of the Severance Policy.
B.
Bonus for Year of Termination: Subject to certification by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) that the
applicable performance goals for 2020 have been achieved, You will receive an
amount equal to the bonus which could have been paid to You under the Annual
Incentive Program for 2020 based on actual performance (as determined by the
Compensation Committee in its sole discretion), multiplied by a fraction, the
numerator of which equals the number of days You were employed by the Company
during 2020 up to and including the Termination Date (i.e., 129), and the
denominator of which is 365.  Your 2020 payment under the Annual Incentive
Program shall be paid no later than March 15, 2021.

C.
Long-Term Incentive Plan Awards: Subject to the Compensation Committee's
certification that the performance goals for performance periods under Your
outstanding performance-based awards under the Company’s Long-Term Incentive
Plan have been achieved, You will be entitled to a prorated portion of any
outstanding Long-Term Incentive Plan awards at the end of the applicable
performance period(s)








--------------------------------------------------------------------------------




based on the actual performance during the performance period determined by
multiplying the full amount of any such award so payable by a fraction, the
numerator of which shall equal the number of days You were employed with the
Company during the performance period (including the Termination Date) and the
denominator of which shall equal the number of days in the performance period.
Notwithstanding anything herein to the contrary, the prorated award shall be
paid in accordance with the terms of the applicable award agreement, subject to
any delay required by Section 409A of the Code. For the avoidance of doubt, You
will vest, if at all, with respect to the following Long-Term Incentive Plan
Awards based on actual performance: 2018-2020 (payable not later than March 15,
2021); 2019-2021 (payable not later than March 15, 2022); and 2020-2022 (payable
not later than March 15, 2023). For the avoidance of doubt, the pro-rata vesting
contemplated by this subparagraph (C) shall not apply to Your Performance Award
Agreement, dated as of November 30, 2017, and such award shall be forfeited in
accordance with its terms as of Your Termination Date.


3.
Other Benefits:



A.
Equity Awards: Any outstanding equity-based awards will vest or be forfeited
according to the original terms and conditions of the grants pursuant to the
governing plans and option agreements.



B.
Vacation Pay: You will receive payment for accrued but unused vacation as of
Your Termination Date.



C.
Benefits: If You are covered under a medical, dental, vision and/or HealthCare
Choice account benefits plan sponsored by the Company on Your Termination Date,
You have the option to continue Your coverage under COBRA. Information regarding
Your rights under COBRA will be mailed to You. If You are eligible for COBRA
continuation and wish to continue medical, dental and/or vision coverage, You
will be responsible for the cost of COBRA continuation after Your Termination
Date. You may also continue Your HealthCare Choice account under COBRA at Your
expense under the terms and conditions outlined. You must complete and sign the
COBRA election form to initiate COBRA coverage. All other benefits provided
through the Company will cease on Your Termination Date.



D.
No Other Compensation: Other than the amounts specifically described in this
Agreement, You agree that You will receive no other compensation for service to
the Company. Subject to Section 409A of the Internal Revenue Code, You further
authorize Company to deduct from the Severance Pay any indebtedness that You owe
to the Company, including, but not limited to credit card charges and any other
obligations.



4.
Company Property; Expenses: On Your Termination Date, You will return to the
Company all documents and other property belonging to the Company, including
items such as keys, building access cards, phone, credit cards, and computers or
other devices which have not already been returned by You and receipt
acknowledged by the Company. You








--------------------------------------------------------------------------------




agree not to make or retain any copies, electronic or otherwise, of the
Company’s confidential information, as defined below. You also agree to
truthfully complete the Protection of Electronic Company Information
Certification Form (attached) within five days of Your Termination Date.


The parties agree that the Company’s obligation to pay Your Severance Benefits
is contingent upon You timely returning all property and signing the Protection
of Electronic Company Information Certification Form (attached). If you are
working remotely on Your Termination Date, You must return Your Company laptop
and all other Company Property within five days of your Termination Date and
this is a material term of this Agreement. You agree to submit any claim for
reimbursable expenses within five days of your Termination Date or You waive any
claim for expenses.


5.
Cooperation in Investigations and Litigation: In the event the Company becomes
involved in investigations, audits or inquiries, tax examinations or legal
proceedings of any nature, related directly or indirectly to events which
occurred during Your employment and about which You have personal knowledge, You
agree that You will, at any future time, be available upon reasonable notice
from the Company, with or without subpoena, to answer discovery requests, give
depositions, or testify, with respect to matters of which You have or may have
knowledge as a result of or in connection with Your employment relationship with
the Company. In performing Your obligations under this paragraph to testify or
otherwise provide information, You agree that You will truthfully, forthrightly,
and completely provide the information requested. You further agree that You
will not be compensated in any way by the Company for Your cooperation with the
Company in connection with any litigation or other activity covered by this
paragraph except that You shall be reimbursed as permitted by law for any
reasonable expenses that You incur in providing testimony or other assistance to
the Company under this paragraph. If You are (i) specifically made aware of any
non-public proceedings or non-public matters related to the Company, (ii)
requested in writing by a third party to provide non-public information
regarding the Company, or (iii) called by a third party as a witness to testify
in any matter related to the Company, You will promptly notify the Company to
give it a reasonable opportunity to respond; provided, however, that nothing in
this section is intended, or shall be construed, to limit Your ability to
initiate communications directly with, or to respond to any inquiry from, or
provide testimony before, the SEC, FINRA, OSHA, NLRB, EEOC, DOL, any
self-regulatory organization or any other state or federal regulatory authority.



6.
Cooperation in Transition:



You agree to reasonably cooperate and assist with the transition of Your duties.
Your cooperation is a material provision of this Agreement.


7.
Non-Competition and Non-Solicitation:



You acknowledge and agree that during Your employment by the Company and for two
(2) years after Your Termination Date, You will not accept employment with, or
become an independent contractor to, or consult or perform services for, any
person or entity that







--------------------------------------------------------------------------------




engages in new home construction (directly or indirectly) in competition with
the Company without prior written consent of the Company.


You further agree that for three (3) years after Your Termination Date, You will
not, directly or indirectly, at any time: (i) solicit, attempt to hire, or
facilitate in any way the hiring of any person who is then employed by or is a
consultant to Company, or who was employed by or was a consultant to Company at
any time during the twelve months before Your Termination Date; (ii) encourage
any such person to terminate his or her employment or consultation with Company;
or (iii) solicit any customer of Company or person or entity that within the
year before the date of such solicitation, was a customer of Company, or whose
identity You learned by virtue of Your employment with Company, to perform or
provide home-building services or products for such customer of a substantially
similar nature to those services performed or products provided by Company to
its customers.


You agree to inform any prospective new employer, prior to accepting employment,
of the existence of this Agreement and provide the new employer with a copy of
this section only.
 
You agree that these post-employment covenants are reasonable and will not
unreasonably interfere with Your ability to earn a living.


The parties desire to give effect to the provisions set forth in the
Non-competition, Non-solicitation and Confidentiality sections to the full
extent allowed by law and in the event any court or arbitrator determines that
the above-stated restrictions are unlawful or unenforceable, said court or
arbitrator shall be requested by You and the Company to recast such restrictions
to the maximum extent enforceable. The parties agree that a violation of these
provisions will result in irreparable harm and that should You violate them, the
Company shall be entitled to immediate and permanent injunctive relief in
Oakland County Circuit Court or the United States District Court for the Eastern
District of Michigan without needing to post a bond.


Additionally, the provisions of this Agreement shall be binding upon You and
Your heirs, executors, administrators and other legal representatives.


8.
Non-disparagement: Subject to the other provisions in this Agreement, You will
not disparage the Company, its agents or employees in any manner following Your
Termination Date. You will not publish, communicate, post or blog disparaging or
confidential information about the Company.



9.
Indemnification: Nothing in this Agreement is intended to affect any obligation
the Company may have under applicable law or its governing documents to
indemnify You.



10.
Confidentiality: You shall maintain for all time as confidential, and shall not
directly or indirectly use and/or disclose in any manner, any of the following
types of information of the Company: any information that is not generally known
in the trade and industry and that the Company considers to be of a confidential
or proprietary nature including but not limited to all research and work related
to the execution of home building operations and strategies,








--------------------------------------------------------------------------------




human resources and compensation strategies, treasury, risk and financial
strategies, reporting and planning, compliance, financial analysis and
associated financial information, value creation and other initiatives such as
business methodologies, business plans (including land), information systems,
consultants, vendors, products, personnel information, attorney/client
communication and/or trade secrets; provided, however, nothing contained in this
Agreement is intended, or shall be construed, to limit Your ability to initiate
communications directly with, or to respond to any inquiry from, or provide
testimony before, the SEC, FINRA, OSHA, NLRB, EEOC, DOL, any self-regulatory
organization or any other state or federal regulatory authority.


You agree that, upon request by the Company, for a period of two years following
the termination of Your employment, you will promptly and fully respond to
reasonable inquiries about the identity of Your subsequent employer or
consulting relationship, including the identity of the employer or contractor,
description of job duties, work location, reporting relationships, and any other
information necessary to assess Your compliance with the Confidentiality,
Non-Competition, and Non-Solicitation provisions, as well as reasonably
cooperate in any investigations regarding Your possession and/or use of
confidential information or trade secrets. The Company will maintain for all
time any information provided by You as confidential, and shall not directly or
indirectly use and/or disclose in any manner the information obtained from You
to satisfy Company’s request.


Nothing in this Agreement is intended to discourage You from reporting any theft
of trade secrets to the appropriate government official pursuant to the Defend
Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal law.
Additionally, under the DTSA, a trade secret may be disclosed to report a
suspected violation of law and/or in an anti-retaliation lawsuit, as follows:
(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement shall
limit, curtail or diminish the Company’s statutory rights under the DTSA, any
applicable state law regarding trade secrets or common law.


You agree that the Company will be entitled to an immediate temporary
restraining order or injunction for a violation of the non-compete,
non-solicitation and/or confidentiality provisions.


11.
Tax Matters: This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to You pursuant to this Agreement are also intended to be exempt from Section
409A of the Code to the maximum








--------------------------------------------------------------------------------




extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall be
considered a separate payment. In the event that the terms of this Agreement
would subject You to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and You shall cooperate diligently to amend the terms
of this Agreement to avoid such 409A Penalties, to the extent possible; provided
that in no event shall the Company be responsible for any 409A Penalties that
arise in connection with any amounts payable under this Agreement. To the extent
this Agreement provides for nonqualified deferred compensation to be settled
upon Your termination of employment, such nonqualified deferred compensation
shall be transferred to You or Your beneficiary upon Your “separation from
service,” within the meaning of Section 409A of the Code. Your “separation from
service” is expected to occur on Your Termination Date. Notwithstanding any
other provision in this Agreement, to the extent any payments hereunder
constitute nonqualified deferred compensation, within the meaning of Section
409A, then (A) each such payment which is conditioned upon Your execution of a
release and which is to be paid or provided during a designated period that
begins in one taxable year and ends in a second taxable year, shall be paid or
provided in the later of the two taxable years and (B) if You are a specified
employee (within the meaning of Section 409A of the Code) as of the date of Your
separation from service, each such payment that is payable upon Your separation
from service and would have been paid prior to the six-month anniversary of Your
separation from service, shall be delayed until the earlier to occur of (i) the
first day of the seventh month following Your separation from service or (ii)
the date of Your death. Any reimbursement payable to You pursuant to this
Agreement or otherwise shall be conditioned on the submission by You of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to You within 30 days following receipt
of such expense reports, but in no event later than the last day of the calendar
year following the calendar year in which You incurred the reimbursable expense.
Any amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement or otherwise shall not be subject to liquidation or exchange for any
other benefit.


12.
Release: Except as specifically set forth above, in consideration of the
Severance Benefits, You waive and release all rights and claims You may have for
any personal or monetary relief including salary, bonus, deferred compensation,
severance pay, equity, commissions or other employee benefits or compensation
arising from Your employment with the Company, or the termination of Your
employment with the Company. Nothing in this Agreement shall be construed as an
admission of any liability by the Company or a release or waiver of Your
Severance Benefits provided by the Severance Policy and defined in this
Agreement.



In exchange for and in consideration of all the Severance Benefits, You hereby
fully and forever release the Company from any and all actions or claims for
personal or monetary relief by You, known or unknown, foreseen or unforeseen,
arising out of Your employment with the Company or the termination of Your
employment with the Company, including, but not limited to, any claims and
actions for or in tort, contract, discrimination, wrongful discharge, and/or
arising under Title







--------------------------------------------------------------------------------




VII of the Civil Rights Act of 1964, the Older Workers Benefits Protection Act,
the Age Discrimination in Employment Act of 1967 (as amended), the Americans
with Disabilities Act, the Worker Adjustment and Retraining Notification Act,
and any other federal, state, or local statutes, law or rules, or any types of
damages, wages, costs, or relief otherwise available to You. You agree that,
except as set forth herein, You are giving up the right to pursue any
administrative and legal claims against the Company. This provision does not
release claims for: a) compensation for illness or injury or medical expenses
under any workers’ compensation statute; b) health benefits under any law or
policy or plan currently maintained by the Company that provides for health
insurance continuation or conversion rights; c) any claim that cannot be waived
or released by private agreement; or d) Your severance benefits provided by the
Severance Policy as defined in this Agreement.
 
Nothing in this Agreement shall be construed to prohibit You from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission, National Labor Relations Board, or
comparable state or local agency. Notwithstanding the foregoing paragraph, You
agree to waive any right to recover monetary damages in any charge, complaint or
lawsuit against the Company filed by You or by anyone else on Your behalf.


In exchange for and in consideration of all the severance benefits provided
under the Severance Policy, You hereby fully and forever release the Company (as
well as the fiduciaries and administrators of any employee benefit plans (the
“Plans”) sponsored by the Company), from any and all actions or claims for
personal or monetary relief by You, known or unknown, foreseen or unforeseen,
that stem from or are related to the administration of the Plans and arising
under ERISA, 29 U.S.C. §§ 1001-1461. You agree that this release of claims
specifically includes any and all claims that might be brought in an individual
or derivative capacity on behalf of the Plans under 29 U.S.C. §§ 1132(a)(2), as
well as any claims for “other appropriate equitable relief” under 29 U.S.C. §§
1132(a)(3). This release does not apply to any claims under 29 U.S.C. §§
1132(a)(1)(B) for benefits accrued under any Plan but unpaid as of the date of
this Agreement, which remain subject to and governed by the terms and conditions
of the Plans.


You also agree that: (a) You have been properly paid for all hours worked; (b)
You have not suffered any on the job injury for which You have not already filed
a claim; and (c) You have been properly provided any leaves of absence because
of Your health condition or a family member’s health condition.


You have forty-five (45) days from the date You receive this Agreement to
consider whether to sign it. In the event You sign this Agreement, You have an
additional period of seven (7) days from the execution date in which to revoke
this Agreement in writing. This Agreement does not become effective or
enforceable until this revocation period has expired (“Effective Date”). No
payments will be made to You or on Your behalf under this Agreement until this
revocation period has expired. You are advised to consult an attorney prior to
executing this Agreement. You understand that You are not waiving any claims
that arise in the future. You acknowledge that the consideration paid pursuant
to this Agreement is more than You would have otherwise







--------------------------------------------------------------------------------




been legally entitled to receive and that such consideration is adequate
consideration for the agreements and covenants contained herein.


You understand that nothing in this Agreement is intended to interfere with or
deter (i) Your right to challenge the above waiver of an Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”) claim or state law age
discrimination claim as not knowing or voluntary, or (ii) Your right to file an
ADEA charge or ADEA complaint or state law age discrimination complaint or
charge with the Equal Employment Opportunity Commission or any state
discrimination agency or commission as a result of the above release not being
knowing or voluntary, or (iii) Your right to participate in any investigation or
proceeding conducted by those agencies. Further, You understand that (x) nothing
in this Agreement would require You to tender back the money received under this
Agreement if You seek to challenge the validity of the above ADEA or state law
age discrimination waiver, (y) You do not agree to ratify any ADEA or state law
age discrimination waiver that fails to comply with the Older Workers Benefit
Protection Act (“OWBPA”) by retaining the money received under this Agreement,
and (z) nothing in this Agreement is intended to require the payment of damages,
attorneys’ fees or costs to the Company should You challenge the waiver of an
ADEA or state law age discrimination claim or file an ADEA or state law age
discrimination claim, except as authorized by federal or state law.


Your employment is being terminated as part of a group termination program. As a
result, in accordance with legal requirements, in Attachment A, the Company is
providing You with the following information:


(a)
the group of individuals covered by the termination program,

(b)
the eligibility factors for the program,

(c)
the time limits to sign the Agreement,

(d)
the job titles and ages of the individuals eligible for the program, and

(e)
the ages of the individuals in the same job classification or organizational
unit who are not eligible for the program.



13.
Miscellaneous provisions: You represent and warrant that You have the sole right
and exclusive authority to execute this Agreement; that You have not sold,
signed, transferred, conveyed or otherwise disposed of any claim or demand
relating to any matter covered in this Agreement; that the provisions of this
Agreement shall be binding upon You and Your heirs, executors, administrators
and other legal representatives; that You have not relied upon any promise or
representation that is not contained within this Agreement; and that the
obligations imposed upon You in this Agreement will not prevent you from earning
a satisfactory livelihood.



If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other provision of
this Agreement and this Agreement shall be carried out as if any such invalid or
unenforceable provision were not contained herein.









--------------------------------------------------------------------------------




14.
Governing Law: Michigan law, including Michigan law regarding choice of law and
conflicts of law, shall govern this Agreement. The terms and exclusions of the
Company’s Alternative Dispute Resolution Policy apply to any and all disputes
under this Agreement.



This Agreement shall be effective and irrevocable within the time frame set
forth above and reflects the entire Agreement between You and the Company. This
Agreement may be modified only by a writing signed by You and the Company.




THE COMPANY
    
By /s/ Michelle Hairston
                    
Its Senior Vice President, Human Resources    


This Employee Release Agreement is freely, knowingly and voluntarily given
without duress or coercion. I understand and agree to all provisions and terms
stated in this Agreement and have been afforded sufficient and reasonable time
to consider whether to enter into the Agreement, and an opportunity to consult
with legal counsel. I understand that by signing this Agreement, I am waiving
and releasing any rights I might presently have under the Age Discrimination in
Employment Act.    




Employee signature    /s/ Stephen P. Schlageter
            


Date            May 8, 2020





